DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11 – 19, in the reply filed on 2/25/22 is acknowledged.  
The traversal is on the ground(s) that there is no undue burden on the Examiner to consider both Groups, since they are concerned with the same technical topic such that their search classifications are similar.
This is not found persuasive because the antibacterial composition of Group I can be used for purposes other than a coating onto a structure as per Group II. For instance, the composition can be used for antibacterial activity on waste water. The composition of Group I is also different from the structure of Group II in that it comprises an alkaline compound and a solvent and does not comprise a substrate. The Groups are therefore not coextensive, requiring different fields of search, thus causing undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 12 is objected to because of the following informalities:  
It is unclear what claim 12 adds to claim 11. Claim 11 recites a lignin layer while claim 12 recites that the lignin layer is composed of a lignin. It seems to be self-explanatory that lignin is composed of lignin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHWETA et al (“Synthesis and Characterization of Crystalline Carboxymethylated lignin-TEOS Nanocomposites for Metal Adsorption and Antibacterial activity”, Shweta and Jha Bioresour, Bioprocess., vol 3, No. 31, 2013, pp. 1-16) alone and/or in view of COLLIER et al (US 2005/0210600).
Claims 11 - 13, 16, 17 and 19: SHWETA discloses (see entire document) an antibacterial composition that can be used as packaging material comprising lignin and a silane compound dispersed in the lignin (abstract) [as per claims 11 and 12].
A lignin-silane composite is made, wherein the silane is  tetraethoxysilane (TEOS) [meeting claims 16 and 17] at a concentration of 1, 2 and 3% (abstract; page 2, right column, under “Methods”) [reading on the claimed ratio of 50-200:1 of lignin to silane], wherein the TEOS is homogeneously dispersed within the lignin matrix (page 5, right column, 2nd paragraph) [reading on the claimed lignin layer having a continuous structure and the silane existing in the lignin in a discontinuous phase of claim 19].
SHWETA discloses lignosulphonate (page 3, right column, 1st paragraph under subtitle “Study of electrical… in nanocomposites”) [reading on the claimed sulfonate lignin of claim 13] and discloses sodium carboxymethylated lignin (CML) (page 2, right column, under “Methods”) [reading on the claimed alkali lignin of claim 13].
	SHWETA discloses that the lignin-silane antibacterial composite can be added to packaging material (abstract; page 14, right column, 1st paragraph), but does not explicitly teach that the package is a substrate. However:
	It would have been obvious to one of ordinary skill in the art to have added SHWETA’s composite onto a substrate since SHWETA discloses that the composite 
	Alternatively and/or in addition:
	COLLIER discloses (see entire document) a composition that affords antimicrobial activity to articles. The composition comprises lignin sulfonate [as claimed], organosilane [as claimed] as the antimicrobial agent, and a leveling agent (title, abstract, [0001], [0009], [0028], [0040], [0061], claims 16, 17, 22, 23). COLLIER discloses that the composition is contacted and adhered to any article, such as sheets, clothes, pads, carpets, etc. ([0052], [0053], claims 22-23) [reading on the claimed substrate].
It would have been obvious to one of ordinary skill in the art to have added SHWETA’s composition onto a substrate as taught by COLLIER since SHWETA discloses that the lignin-silane antibacterial composite can be added to packaging material, which implies the composite is added onto a substrate, and COLLIER explicitly discloses that antimicrobial compositions comprising lignin and silanes are added onto substrates to make articles with antimicrobial activity.

	Claims 14 - 15: SHWETA discloses adding sodium hydroxide when extracting lignin and when preparing the sodium carboxymethylated lignin (page 2, right column, under “Methods”), but is silent how much sodium hydroxide remains in the composite. However, SHWETA further discloses that too low a pH causes a rapid agglomeration of the modified lignin and that the pH and the concentration of the silane are key factors to 
	Claim 18: SHWETA alone and/or in view of COLLIER is silent regarding the thickness of the lignin layer. However, it would have been obvious to one of ordinary skill in the art to have the thickness as appropriate for the article made and for its purpose since SHWEA discloses that the composite can be used on packaging and COLLIER discloses that the composition can be contacted onto any article, from blankets to sweaters to shoe sole inserts to carpets, shields, tampons, etc., each one necessarily needing its own thickness, and have thus arrived at the claimed range.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765